Peremptory mandamus order modified by eliminating therefrom the right of respondent to photograph and photostat the books and records of the appellant corporation, and as so modified unanimously affirmed, without costs; examination to proceed on five days’ notice on the days and between the hours stated in the order. While we doubt the right of the courts of this State to order a foreign corporation to submit its books for *702inspection, photographing and photostating to a stockholder by a mandamus order in the absence of proof that the corporation has accepted a license to do business in this State (Matter of Rappleye, 43 App. Div. 84; Travis v. Knox Terpezone Co., 215 N. Y. 259; Matter of Mitchell v. N. S. O. & T. Co., 44 Misc. 514), we need not decide that question, since the appellants advise us in their brief that they have offered to permit petitioner to examine the books, and the order, therefore, should be modified by limiting petitioner to an examination of the corporate appellant’s books. Lazansky, P. J., Young, Kapper and Hagarty, JJ., concur; Carswell, J., concurs in result.